THURMAN, J.
I concur in the opinions of my Associates Mr. Chief Justice WEBER and Mr. Justice FRICK. My only excuse for a separate statement is to emphasize my views respecting the phase of the case discussed by Mr. Justice FRICK.
*414The uncontradicted facts pertaining to the res gesta together with the defendant’s pretended explanation, and the admitted facts constituting the motive for the crime, were so conclusive of defendant’s guilt as to absolutely relieve the case of every shadow of doubt. In fact, the only possible doubt that can be found in the entire case is as to whether or not the defendant had a fair trial. Even if it had been legitimate and proper to degrade him and hold him up before the jury as a vile wretch capable of every character of crime, it was wholly unnecessary to do so in order to procure a conviction. The questions and innuendoes resorted to for the purpose of degrading the defendant, in most instances, were neither proper nor legitimate. They related to matters so remote, irrelevant, and immaterial as to make it painfully obvious [hat the sole purpose was to prejudice the minds of' the jury. Such methods of prosecuting a person charged with crime may have been permissible in the semibarbarous age of the English speaking people, but they are not permissible under the enlightened Constitutions of modern times, especially in the commonwealths of the great American republic. Many of the objections made by defendant’s counsel were improperly overruled. In many instances he neglected to object when he ought to have objected, and in other instances he withdrew valid objections which he ought to have urged. The more flagrant of these instances have been referred to in detail by my Associates and need not be repeated here. While, ordinarily, it is the duty of the court to permit counsel for the litigants to try the case in their own way, yet there are instances in which it is the duty of the court even without the question being raised by counsel, to interpose in order to prevent injustice. Especially is this true where the constitutional rights of the defendant in a criminal case are involved. It is paradoxical to contend that, although an accused person has the constitutional right of being defended by counsel and of not being compelled to give evidence against himself, he may be compelled to disclose what he communicated to his counsel while preparing his defense. There is one thing that is of more importance to the people of the *415commonwealth than the conviction of a particular person of crime, even though he may have actually confessed his guilt, and that is the preservation inviolate of every right guaranteed to him by the state or federal Constitution.
If this had been a close case on the facts, I would have felt it my duty to insist upon a reversal of the judgment on account of the manifest errors to which my Associates have specifically referred.
Before concluding, lest there be a misapprehension, it is only fair to state that Hon. James F. Ailshie, who so ably represented appellant before this court, did not participate in the trial of the case, and therefore is in no manner responsible for the proceedings in the.court below.